Filed:  April 6, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
BRAD FUDGEand JOHN BRENNEMAN,
Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent,
	and
WALT VANRHEEN,H. DEAN PILKINGTON, and JAMES OLHEISER,
Intervenors.
(SC S47268)
	En Banc
	On petition to review ballot title.
	Argued and submitted March 22, 2000.
	John A. DiLorenzo, Jr., of Hagen, Dye, Hirschy & DiLorenzo, P.C., Portland, filed the
petition and argued the cause for petitioners.
	Philip Schradle, Assistant Attorney General, Salem, filed the answering memorandum
and waived argument for respondent.  With him on the memorandum were Hardy Myers,
Attorney General, and Michael D. Reynolds, Solicitor General.

	Douglas R. Holbrook, Newport, filed the answering memorandum and argued the cause
for intervenors.
	PER CURIAM
	Ballot title certified.  This decision shall become effective in accordance with ORAP
11.30(10).
PER CURIAM
	This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioners are electors who timely submitted
written comments concerning the content of the draft ballot title
submitted to the Secretary of State and who therefore are
entitled to seek review of the ballot title certified by the
Attorney General.  See ORS 250.085(2) (setting that requirement).
		We have considered each of petitioners' arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997). (1) See ORS 250.085(5) (setting out standard of
review).  Accordingly, we certify to the Secretary of State the
following ballot title:
CHANGES RENT, TAX LAW FOR MANUFACTURED DWELLING/FLOATING HOME FACILITIES
		RESULT OF "YES" VOTE: "Yes" vote limits rent
increases, amends tax laws for certain manufactured
dwelling/floating home facilities.


		RESULT OF "NO" VOTE: "No" vote rejects limiting
rents, amending tax laws for certain manufactured
dwelling/floating home facilities.
		SUMMARY: Limits rent increases for space for
tenant-owned manufactured dwelling/floating home to
previous rent multiplied by 101% of increase in
Portland Consumer Price Index since last increase for
space, unless facility owner demonstrates "business
necessity" by clear and convincing evidence.  Rent
increases limited to one annually.  Allows and funds
tenant challenges to rent increases through
mediation/court proceedings.  If manufactured
dwelling/floating home facility sold to tenants'
association, 25% of gain realized is not counted for
state personal income/corporate excise taxes.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 1999 Legislature amended ORS 250.035 in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
		"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present measure is one to which the 1999 act does not apply. 
We therefore apply the pertinent provisions of ORS 250.035
(1997).
Return to previous location.